Citation Nr: 1136539	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  05-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for burns behind the left knee with nerve damage and left foot drop and unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1958 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a personal hearing before the Board in Washington, D.C. in June 2006.

The issue on appeal was previously before the Board in May 2007 and March 2010 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In November 2003, the Veteran submitted an application for compensation under the provisions of 38 U.S.C.A. § 1151.  The Veteran has argued that he experiences additional disability in his left leg as a result of heart surgery which was conducted by VA on September 19, 2002.  He reports that the back of his left leg was burned when it slipped off a grounding pad and touched metal during the surgical procedure.  He indicated that he has nerve damage due to the burn which resulted in the loss of use of his left leg.

Title 38, United States Code, § 1151 provides that, where a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death by reason of VA hospitalization, or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service-connected.  Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or training and rehabilitation, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  The surgical treatment must be either by a VA employee, who is subject to daily supervision by VA, or in a facility over which VA has direct jurisdiction.  38 U.S.C.A. §§ 1151(a)(1), 1701(3)(A).

The outcome of the issue on appeal revolves largely around the issue of whether VA provided the medical care which is the genesis of the Veteran's claim.  The Veteran has alleged that the surgery in question was performed at the VA Medical Center (VAMC) in Lexington, Kentucky.  A review of the evidence of record demonstrates that coronary artery bypass grafts and a mitral valve annuloplasty were performed on September 19, 2002 at the University of Kentucky Hospital, Chandler Medical Center, located in Lexington, Kentucky.

When the issue on appeal was before the Board in March 2010, it was remanded to obtain a copy of the "Sharing Agreement" between VA and the University of Kentucky Hospital which sets out the responsibilities of both parties with regard to health care.  The Board also directed that VA determine if the health care providers who participated in the September 19, 2002 surgical procedure were VA employees at that time and were subject to daily supervision by VA.  In response to the Board's development request, a Memorandum was prepared in March 2011.  It was reported that the Veteran had CT (presumably, cardiothoracic) surgery at the University of Kentucky in September 2002.  The surgery was performed pursuant to a contract VA had with the University of Kentucky specifically for CT surgery and not under a sharing agreement.  The author of the memorandum wrote that copies of the contract covering the specific time frame of the surgery were not available.  The memorandum also included language indicating that any provider performing care and surgery at the University of Kentucky as part of the CT surgery contract was not under the jurisdiction or legal liability of the VA medical center.  Unfortunately, the Board finds that the response included in the March 2011 Memorandum is inadequate to accurately adjudicate this claim.  It is not apparent to the Board upon what basis the answers to the memorandum were provided other than based on the memory of the VA Chief of Staff at the Lexington, Kentucky VA Medical Center.  The Board finds that the underlying basis for the answers must be provided.  If the answers were based on review of a contract which was similar to the one in effect during the pertinent time period, the Board needs to review this document.  If the answer was based solely on the physician's knowledge of events that transpired, this must also be set out.  It is not apparent if the University of Kentucky was contacted to see if that institution has a copy of the contract between VA and the University which was in effect at the time of the September 2002 surgical procedure.  

Accordingly, the case is REMANDED for the following action:

1.  Determine the underlying basis for the responses provided in the March 29, 2011 Memorandum.  This should include the following: 

a.)  Contact the University of Kentucky to determine if that institution has a copy of the contract between VA and the University for CT surgery which was in effect at the time of the September 2002 surgical procedure.

b.)   If a copy of the actual contract between VA and the University of Kentucky in effect in September 2002 cannot be produced, determine upon what basis the author of the March 29, 2011 Memorandum supported the statement that any provider performing surgery and care at the University of Kentucky as part of the CT surgery contract was not under the jurisdiction or legal liability of VA.  If this statement is based on another similar contract, this should be obtained.  If the statement is based on personal knowledge alone, this should be stated.  

2.  After completion of the above and any additional development of the evidence that the AMC/RO may deem necessary, readjudicate the claim.  If the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board is remanding.    Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

